Exhibit In re CHARYS HOLDING COMPANY, INC Case No. 08-10289 (BLS) Debtor ReportingPeriod: May 1 through 31 STATUS OF POST-PETITION TAXES The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero. Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes. Attach photocopies of any tax returns filed during the reporting period. Federal Beginning Tax Amount Withheld and/or Accrued Amount Paid Date Paid Check # or EFT Ending Tax Withholding $ - $ 21,529 $ 21,529 $ 43,058 FICA-Employee - 4,296 4,296 8,592 FICA-Employer - 4,296 4,296 8,592 Unemployment - 1 1 2 Income - - Other: - - Total Federal Taxes - 30,122 30,122 60,244 State and Local Withholding - 5,775 5,775 11,550 Sales - - Excise - - Unemployment - 45 45 90 Real Property - - Personal Property - - Other: - Total State and Local - 5,820 5,820 11,640 Total Taxes $ - $ 35,942 $ 35,942 $ 71,884 SUMMARY OF UNPAID POST-PETITION DEBTS Attach aged listing of accounts payable. Number of Days Past Due Current 0-30 31-60 61-90 Over 91 Total Accounts Payable $ 192,674 $ 112,208 $ 1,310 $ 22,226 $ - $ 328,418 Wages Payable - - Taxes Payable - - Rent/Leases-Building - - Rent/Leases-Equipment - - Secured Debt/Adequate Protection Payments - Professional Fees - - Amounts Due to Insiders 15,466 - 15,466 Other: Routine expenses - Other: - Total Post-petition Debts $ 208,140 $ 112,208 $ 1,310 $ 22,226 $ - $ 343,884 Explain how and when the Debtor intends to pay any past due post-petition debts. Debtor will utilize funds received in payment of management fees to pay the past due debts.
